Woodward, J.
— The plaintiff claims that this record shows that the court did not try the cause anew on its merits, as should be done on an appeal, but that they decided it upon some matter of law, and that this was error. There is no bill of exceptions, nor other paper, nor any entry of record, showing a request for a trial, and a refusal by the court; nor is there anything explaining the proceedings farther than above set forth. But the plaintiff *389■urges that “ the record shows error, in not stating that the issue was tried,' and that upon that issue a finding was had for the defendantand that the term “ reversed” has a technical signification, applied to the hearing on the law only.
It appears to us that this record and entry is sufficiently certain and regular, until something more definite is shown against it. It contains and expresses the legal conclusion and result, after a hearing. The court tried the cause in the place of a jury. They were not requested to express their finding on the facts, in writing, under section 1793 of the Code. We are not prepared to say, that it is essential that the record should, in such case, express that the finding is in favor of the defendant. When the jury renders a verdict, that fact appears necessarily, from the fact that the jury is a separate body. But in the present instance, the record entry is just what it would be after the rendition of the verdict of the jury — it is the judgment of the law upon the facts; and when the decision on the facts, rests in the same mind which pronounces the judgment of the law upon the facts, the final judgment of the law is all that need be expressed, unless a request be made under section 1793 of the Code.
We cannot say that there is anything in this record, which would warrant the court in saying, that the cause was not heard on its merits. If the party claimed a trial, and it was refused, a bill of exceptions was the proper method of showing this. It is true, that this judgment is not entered up in the usual and better form, and it is possible that it may amount only to a judgment of non-suit, but this forms no question before us. It is a sufficient final judgment in the cause.
Judgment affirmed.